Case 8:20-cv-01742-CEH-AAS Document 28 Filed 01/04/21 Page 1 of 4 PageID 185




                        UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION



 TAMPA BAY WATERKEEPER, OUR
 CHILDREN’S EARTH
 FOUNDATION and SUNCOAST
 WATERKEEPER,

 Plaintiffs,                                Civil Case No. 8:20-cv-01742-CEH-AAS

        v.

 CITY OF LARGO, FLORIDA,

 Defendant


JOINT MOTION FOR LIMITED EXTENSION OF APPICABLE DEADLINES
 AND TO PERMIT CASE MANAGEMENT CONFERENCE ATTENDANCE
            BY TELEPHONE OR VIRTUAL MEETING


               Plaintiffs and Defendant, in light of progress made toward potential

settlement of this action and to avoid unnecessary time and expense for the parties,

jointly move this Court for a brief extension of applicable deadlines. As grounds

therefore, the Parties state as follows:

       1.       Federal Rule of Civil Procedure 6(b) provides that “[w]hen an act

may or must be done within a specified time, the court may, for good cause,

extend the time: … (A) with or without motion or notice if the court acts, or if a

request is made, before the original time or its extension expires…”
Case 8:20-cv-01742-CEH-AAS Document 28 Filed 01/04/21 Page 2 of 4 PageID 186




      2.      The Parties have continued to negotiate settlement terms that will

most likely form the basis for a final settlement agreement resolving this action,

to be embodied in a proposed Stipulated Order of Dismissal with Court’s

Retention of Jurisdiction. The next opportunity for Defendant’s City

Commission to vote on a settlement with Plaintiffs will be at a regularly

scheduled Commission Meeting on January 19, 2021. Florida law requires

advance public notice of the settlement prior to the City Commission’s

consideration and vote on the issue.

      3.      To allow time to complete negotiations and finalize settlement

documents for Defendant’s City Commission to vote on the settlement with prior

public notice, the Parties hereby jointly move for a brief extension of all deadlines

occurring prior to January 19, 2021, as follows:

           a. January 26, 2021: Case Management Conference (currently required

              by January 12, 2021) (Dkt. 26)

           b. February 2, 2021: Case Management Report (currently required by

              January 26, 2021) (Local Rule 3.05(c)(2)); and

           c. February 9, 2021: Plaintiffs’ Motion to Strike Affirmative Defenses

              (Dkt. 27) (currently required by January 13, 2021 under Fed. R. Civ.

              P. 12(f)). The extended deadline permits Plaintiffs 21 days from


                                          2
Case 8:20-cv-01742-CEH-AAS Document 28 Filed 01/04/21 Page 3 of 4 PageID 187




             January 19, 2021 to file their motion, consistent with Fed. R. Civ. P.

             12(f).

      4.     The Parties further move to amend Section I of the Case

Management Report form required by the Court in this matter requiring “in

person” attendance at the conference (Dkt. 7). Revised Local Rule 3.02(a)(1)

allows for additional methods of attendance, and Plaintiffs’ counsel wishes to

adhere to federal and state guidelines to avoid travel when possible during the

COVID-19 pandemic.

      5.     Accordingly, the Parties respectfully request that this Court enter an

order that extends all deadlines occurring before January 19, 2021, as follows:

January 26, 2021 for the Parties to attend a case management conference by

telephone or video conference, February 2, 2021 for the Parties to file a case

management report, and February 9, 2021 for Plaintiffs to file a motion to strike

certain affirmative defenses asserted by Defendant (Dkt. 27).

      6.     This joint motion is made in good faith by mutual agreement of the

Parties for the sole purpose of facilitating settlement of the case, and allowing the

parties to avoid unnecessary litigation costs, not for purposes of delay. Neither

party will be prejudiced by granting the relief sought herein.




                                          3
Case 8:20-cv-01742-CEH-AAS Document 28 Filed 01/04/21 Page 4 of 4 PageID 188




      WHEREFORE, the Parties respectfully request the entry of an Order

granting the extensions of time set forth herein.


Respectfully submitted this 4th day of January, 2021.

   /s/ Justin Bloom                           /s/ Brian A. Bolves
   Justin Bloom                              Brian A. Bolves, FBN 367079
   FL Bar # 89109                            Paria Shirzadi Heeter, FBN 99158
   Justin Bloom Attorney at Law, PA          Manson Bolves Donaldson Varn,
   P.O. Box 1028                             P.A.
   Sarasota, FL 34230                        109 N. Brush Street, Suite 300
   P: (917) 991-7593                         Tampa, FL 33602
   F: (866) 574-2169                         P: 813-514-4700
   E: bloomesq1@gmail.com                    F: 813-514-4701
                                             E: bbolves@mansonbolves.com
   /s/ Kathryn Schmidt                          pheeter@mansonbolves.com
   Kathryn Schmidt, Pro Hac Vice                jstratton@mansonbolves.com
   Van Ness Feldman LLP
   1050 Thomas Jefferson St. NW              Counsel for Defendant,
   Washington, DC 20007                      CITY OF LARGO, FLORIDA
   P: 202-298-1982
   F: 202-338-2361
                                             Alan S. Zimmet, B.C.S., FBN 349615
   E: kschmidt@vnf.com
                                             Bryant Miller Olive P.A.
                                             One Tampa City Center, Suite 2700
   Attorneys for Plaintiffs, TAMPA
                                             Tampa, FL 33602
   BAY WATERKEEPER, OUR
                                             P: 813-273-6677
   CHILDREN’S EARTH
   FOUNDATION and SUNCOAST                   F: 813-223-2705
   WATERKEEPER                               E: azimmet@bmolaw.com
                                                nakins@bmolaw.com
                                                cmiller@bmolaw.com

                                             Co-Counsel for Defendant,
                                             CITY OF LARGO, FLORIDA


                                         4
